FILED
                             NOT FOR PUBLICATION                            JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROSA MAGDALENA MORALES-                          No. 11-71732
GARAY,
                                                 Agency No. A094-896-180
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Rosa Magdalena Morales-Garay, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

her appeal from an immigration judge’s decision denying her application for

asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Molina-Morales v. INS, 237
F.3d 1048, 1050 (9th Cir. 2001), and we deny the petition for review.

         Morales-Garay testified she was harassed, and on one occasion beaten, due

to a business conflict, and she had incidents with gang members who wanted

money from her. Substantial evidence supports the agency’s determination that

Morales-Garay failed to demonstrate past persecution or a well-founded fear of

future persecution on account of a protected ground. See Parussimova v. Mukasey,

555 F.3d 734, 740 (9th Cir. 2009) (under the REAL ID Act a protected ground

must be “one central reason” for an applicant’s fear of persecution); Molina-

Morales, 237 F.3d at 1051-52 (personal dispute not grounds for asylum); Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.”). Thus, Morales-Garay’s asylum claim

fails.

         Because Morales-Garay failed to establish eligibility for asylum, her

withholding of removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d
1182, 1190 (9th Cir. 2006).

         Finally, substantial evidence supports the agency’s denial of Morales-


                                            2                                     11-71732
Garay’s CAT claim because she failed to establish it is more likely than not she

would be tortured by or with the consent or acquiescence of the government in El

Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         3                                   11-71732